Title: To George Washington from Royal Flint, 30 April 1779
From: Flint, Royal
To: Washington, George



Sir.
Camp Rariton [N.J.] April 30: 1779

By some accounts, just received from Philadelphia, I find the Purchasers have lately had good success, in procuring flour. My apprehensions of falling short in that article are fully removed. I make no doubt, the several armies may be comfortably subsisted, through the campaigne.
Colonel Blaine had not returned to Philadelphia the 28 inst.; An express was every moment expected from him. There was, at Carlisle, on the first instant, more than a sufficiency of flour to feed the troops proposed to go on the expedition, from Susquehannah. It was collected there for the purpose of that service. There was also considerable quantities of flour at Lancaster & Yorktown. I am your Excellencys Most obt hbl. srvt
Royal Flint A.C.G.P.